Citation Nr: 1748196	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1974.  He passed away in November 2001, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The rating decisions found that new and material evidence had not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  A notice of disagreement was received in May 2012, a statement of the case was issued in May 2013, and a substantive appeal was received in May 2013.

During the course of this appeal, jurisdiction of this case was transferred to the RO in Huntington, West Virginia.  

In December 2009, the appellant testified at a personal hearing before a Decision Review Officer at the Huntington RO.  A transcript of this hearing was prepared and associated with the claims file.

In October 2015 and February 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In January 2016, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  She essentially contends that the Veteran's cancer (identified on his death certificate as abdominal peritoneal signet cell adenocarcinoma) was caused by in-service Agent Orange exposure.  

(At her January 2016 Board hearing, the appellant also noted that the Veteran's cancer was so widespread that she was uncertain whether it originated somewhere other than his stomach.  That aspect of her claim is not the subject of the additional development that is being directed herein but may be undertaken by the AOJ on remand at its own discretion.)

Before this claim may be adjudicated, it is necessary to determine whether the Veteran was exposed to Agent Orange during service.  In February 2016, the Board remanded this claim in order to verify that the Veteran was exposed to herbicides in service.  The Board finds that additional efforts are necessary to complete the requested development.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  In the case at hand, there are two relevant potential avenues to establishing the claimed Agent Orange exposure. 

First, the Veteran's service personnel records reflect that, from October 22, 1967, to November 8, 1968, he served as an Aircraft Electrical Repairman, with the "355 FMSq (PACAF)" at the Royal Thai Air Force Base (RTAFB) in Takhli, Thailand.  The Board remanded this claim in February 2016 to attempt to verify whether the Veteran's duties placed him on or near the perimeter of Takhli RTAFB.  

The resulting research erroneously focused on the activities of the 334th Tactical Fighter Squadron during the period at issue, while the Veteran had been assigned to the 355th FMSq during the period at issue, noting that the official unit histories do not mention any deployment to either Thailand or the Republic of Vietnam.  (See March 27, 2017, email, subject "RE: Air Force Historical Research Agency Contact Form: Military bases in Thailand.")  In any event, it was determined that 
no herbicides were used at Takhli's perimeter fence area for vegetation control until April 1969, long after the time period in question.  (See id.)

The Board will therefore remand this claim again in order to attempt verification of the narrower question of whether the Veteran's duties placed him on or near the perimeter of Takhli RTAFB while he was serving with the 355th FMSq.

Second, individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  Such exposure constitutes an injury under 38 U.S.C. § 101(24)(B) and (C).  In its February 2016 remand, the Board directed the AOJ to take all appropriate measures to verify whether the "355 FMSq (PACAF)" at the Royal Thai Air Force Base in Takhli, Thailand, was permanently assigned a C-123 aircraft.  The resulting research noted that "C-123 aircraft most likely did visit Takhli," but it focused most of its response on the role that the UC-123 (as distinguished from the C-123) played in Operation Ranch Hand, on whether such aircraft ever went to Takhli, and on whether aircraft maintenance specialists would have worked on the C-123.  (See March 27, 2017, email, subject "RE: Air Force Historical Research Agency Contact Form: Military bases in Thailand.")  The Board notes that the presumption of herbicide exposure as described above does not require that VA demonstrate that the Veteran actually personally worked on C-123 aircraft.  Rather, all the Board is seeking to establish is that the Veteran "was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft."  

Therefore, a remand is necessary in order to determine whether the "355 FMSq (PACAF)" at the Royal Thai Air Force Base in Takhli, Thailand, was permanently assigned a C-123 aircraft.

As noted above, service personnel records indicate that the Veteran served in Thailand from approximately October 22, 1967, to November 8, 1968.  It is unclear whether the requested research was impeded by the lack of a 60-day timeframe during which the JSRRC would focus its research.  (See June 11, 2016, email, subject" "request JSRRC ASSISTANCE and June 30, 2016 email, subject: "JSRRC request 60 day period.")  

In directing its research the AOJ should adhere to the holding of Gagne v. McDonald, 27 Vet. App. 397 (2015), wherein it was held that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests. The United States Court of Appeals for Veterans Claims (Court) found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 404.  The Court determined that the fact that multiple record searches would burden JSRRC employees does not mean that those efforts would be "futile."  However, the Court did not state that the duty to assist requires unlimited searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  In Gagne, as in this case, the claimant's relevant service period covers a 13-month period or less.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant."  Gagne, 27 Vet. App. at 404.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate measures to verify:

(a) whether the Veteran's duties as an Aircraft Electrical Repairman with the "355 FMSq (PACAF)" placed him on or near the perimeter of the Royal Thai Air Force Base in Takhli, Thailand;

(b) whether the "355 FMSq (PACAF)" at the Royal Thai Air Force Base in Takhli, Thailand, was permanently assigned a C-123 aircraft.

If it is necessary to submit multiple requests spanning 60-day timeframes during the Veteran's service in Thailand from October 22, 1967, to November 8, 1968, then such requests should be submitted.  

All steps taken to determine this information must be documented in the claims file and, if corroboration is not possible, than this should be documented in the claims file as well.

2.  After the development requested above has been completed, the AOJ should determine whether there is enough evidence to make a plausible determination that the Veteran was exposed to Agent Orange in service.  If sufficient evidence is found, the AOJ should arrange for any additional development that it deems appropriate, such as submitting the record to a medical expert for an etiology opinion, if warranted.

If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


